Order filed June 3, 2013




                                   In The

                             Court of Appeals
                                   For The

                           First District of Texas
                                 ___________

                             NO. 01-12-00753-CR
                                ____________

                  BRANDON JAMES JOSEPH, Appellant

                                     V.

                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 248th District Court
                          Harris County, Texas
                      Trial Court Cause No. 1255839

                                  ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's exhibit 3
(videotape).

      The clerk of the 248th District Court is directed to deliver to the Clerk of this
court the original of State's exhibit 3 (videotape), on or before June 13, 2013. The
Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of State's exhibit 3 (videotape), to
the clerk of the 248th District Court.



                                              PER CURIAM